UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-17106 LKA GOLD INCORPORATED (Exact name of registrant as specified in its charter) Delaware 91-1428250 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3724 47th Street Ct. N.W. Gig Harbor, Washington 98335 (Address of principal executive offices) (253) 514-6661 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:May 9, 2013 – 14,811,913 shares of common stock. - 1 - PART I Item 1.Financial Statements The Financial Statements of LKA Gold Incorporated, a Delaware corporation (the “Registrant,” the “Company” or “LKA”) required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. LKA GOLD INCORPORATED (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Balance Sheets ASSETS March 31, 2013 December 31, 2012 CURRENT ASSETS (Unaudited) Cash $ $ Accounts receivable Prepaid expenses Total Current Assets FIXED ASSETS Land, equipment and mining claims Accumulated deprecation ) ) Total Fixed Assets, Net of Accumulated Depreciation OTHER NON-CURRENT ASSETS Reclamation bonds TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related party Note payable Accrued wages and advances payable to officer Total Current Liabilities NON-CURRENT LIABILITIES Asset retirement obligation Total Liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY Preferred stock; $0.001 par value, 50,000,000 shares authorized, no shares issued or outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized, 14,811,913 and 14,816,913 shares issued and 8,123,678 and 8,128,678 shares outstanding, respectively Additional paid-in capital Treasury stock; 43,624 and 43,624 shares at cost, respectively ) ) Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 2 - LKA GOLD INCORPORATED (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, REVENUES Sales - precious metals $ $ EXPLORATION COSTS ) ) GROSS MARGIN (DEFICIT) ) OPERATING EXPENSES General and administrative Officer salaries Professional and consulting Total Operating Expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Stock based expense for shares not subject to reverse split ) - Interest expense ) ) Interest income 2 8 Total Other Income (Expense) ) ) NET LOSS $ ) $ ) BASIC NET LOSS PER SHARE $ ) $ ) BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 14,816,023 7,714,024 The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - LKA GOLD INCORPORATED (FORMERLY LKA INTERNATIONAL, INC.) Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items to reconcile net loss to net cash provided (used) by operating activities: Accretion of asset retirement obligation Depreciation and amortization Common stock and warrants issued for services Stock based expense for shares not subject to reverse split - Changes in operating assets and liabilities Decrease in accounts receivable - Increase in prepaid and other assets ) - Increase (decrease) in accounts payable and accounts payable – related party ) Increase in accrued expenses Net Cash Used by Operating Activities ) ) DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ CASH PAID FOR: Interest $ $ Income taxes $
